DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 7, 2022.
Claims 1, 2, 10-11, and 19 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 19 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's argument filed February 07, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-20, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement.
The argument of claims 1-20 have been fully considered and is persuasive. 	


Applicant's argument filed February 7, 2022 regarding the rejection of claims 1, 2, 10, 11, and 19 under 35 U.S.C 112(b) has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1, 2, 10, 11, and 19 the applicants submit that claims 1, 2, 10, 11, and 19 are not indefinite and particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, of for pre-AIA  the applicant regards as the invention.
The argument of claims 1, 2, 10, 11, and 19 has been fully considered and is persuasive; and the 35. U.S.C. 112 (b) rejection of claims 1, 2, 10, 11, and 19 are withdrawn. 

Applicant's argument filed August 25, 2017 regarding the rejection of claims 7-10 under 35 U.S.C 112 (b) has been fully considered and is not persuasive. 
Applicants argue in substance:
Regarding claims 7-10 the applicants submit that claims 7-10   the specification may disclose structure in software terms does not render a computer-implemented means-plus-function claim indefinite.
The argument of claims 7-10   has been fully considered and is not persuasive; and the 35. U.S.C. 112 (b) rejection of claims 7-10 are maintained. 

Applicant's arguments filed February 7, 2022 regarding the rejection of claims 1, 10, and 19 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2017/0060945) (hereinafter Bastide) in view of McColl et al. (US 2009/0171999) (hereinafter McColl), and in further view of McGarvey (US 2020/0374383) (hereinafter McGarvey).
Regarding claim 1, Bastide teaches a method comprising: receiving, by one or more computing devices, a request to extract and post data from an unstructured data file, wherein the request includes the unstructured data file (see Fig. 3, para [0051-0052], para [0060-0061], discloses QA pipeline receiving request to formulate query from received input question (unstructured data) in which the input question is parsed and data is extracted from the input question to formulate queries to apply (post) to corpus of data and generates a set of hypotheses/candidate answers based on formulated queries); converting, by the one or more computing devices, the data extracted from the unstructured data file into a structured format (see Fig. 3, para [0056], para [0103], discloses converting the generated candidate answer that was generated from input questions extracted data into a final answer output (structured format) that is best matched to the input question).
Bastide does not explicitly teach identifying, by the one or more computing devices, a set of columns from the structured format, wherein each column of the set of columns corresponds with a set of data elements from the extracted data; identifying, by the one or more computing devices, a pattern of a set of patterns corresponding with each column of the set of columns; and storing, by the one or more computing devices, each set of data elements of each respective column in a respective database column based on an identified pattern corresponding to the respective column.
McColl teaches identifying, by the one or more computing devices, a set of columns from the structured format, wherein each column of the set of columns corresponds with a set of data elements from the extracted data (see Fig. 4, Table 2, para [0078], para [0100-0101], discloses identifying a set of input data stream columns in a simple column format as shown in Fig. 4, in which each column in the set of input data stream columns correspond with data elements from extracted data); identifying, by the one or more computing devices, a pattern of a set of patterns corresponding with each column of the set of columns (see Figs. 4-5, Table 2, para [0034], para [0115-0116], discloses identifying a homogeneous type pattern in respective sets of columns for processing received input streams of data that are in a plurality of formats); and storing, by the one or more computing devices, each set of data elements of each respective column in a respective database column based on an identified pattern corresponding to the respective column (see Figs. 4-5, Fig. 9, para [0115], para [0205-0206], discloses storing input stream data identified in selected set of data elements of each respective column in the simple column format based on identified homogeneous type pattern corresponding to respective column in output stream).
Bastide/McColl are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide to identify a pattern from disclosure of McColl. The motivation to combine these arts is disclosed by McColl as “The solution should have the ability to handle all kinds of streaming data, including tables, text, feeds and graphs. Ideally, the solution should facilitate real-time processing applications requiring complex combinations of analysis, statistical monitoring, filtering, tracking and tracing, inference, deduction and pattern matching” (para [0031]) and identifying a pattern is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bastide/McColl do not explicitly teach identifying an encoding of the unstructured data file; identifying one or more escape characters in the unstructured data file based on the encoding of the unstructured data file; extracting the data from the unstructured data file based on the one or more escape characters.
McGarvey teaches identifying an encoding of the unstructured data file (see Fig. 4, para [0099], para [0108], discloses identifying type of action corresponding to suggested action section  (encoding ) of received SMS message); identifying one or more escape characters in the unstructured data file based on the encoding of the unstructured data file (see Fig. 4, Table 8,  para [0066], para [0108], discloses identifying predefined character sequence pattern (escape characters) in character sequences of a type of action corresponding to suggested action section); extracting the data from the unstructured data file based on the one or more escape characters (see Fig. 4, para [0116-0118], discloses extracting character sequences from received SMS message based on identified character sequence pattern).
Bastide/McColl/McGarvey are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide/McColl to identify an encoding of unstructured data file from disclosure of McGarvey. The motivation to combine these arts is disclosed by McGarvey as “improving the user interaction with a message originator, be it another user or an application, upon receipt of an SMS message” (para [0009]) and identifying an encoding of unstructured data file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Bastide teaches a system comprising: a memory; and at least one processor coupled to the memory and configured to (see para [0005], discloses processor and memory): receive a request to extract and post data from an unstructured data file, wherein the request includes the unstructured data file (see Fig. 3, para [0051-0052], para [0060-0061], discloses QA pipeline receiving request to formulate query from received input question (unstructured data) in which the input question is parsed and data is extracted from the input question to formulate queries to apply (post) to corpus of data and generates a set of hypotheses/candidate answers based on formulated queries); convert the data extracted from the unstructured data file into a structured format (see Fig. 3, para [0056], para [0103], discloses converting the generated candidate answer that was generated from input questions extracted data into a final answer output (structured format) that is best matched to the input question).
Bastide does not explicitly teach identify a set of columns from the structured format, wherein each column of the set of columns corresponds with a set of data elements from the extracted data; identify a pattern of a set of patterns corresponding with each column of the set of columns; and store each set of data elements of each respective column in a respective database column based on an identified pattern corresponding to the respective column.
McColl teaches identify a set of columns from the structured format, wherein each column of the set of columns corresponds with a set of data elements from the extracted data (see Fig. 4, Table 2, para [0078], para [0100-0101], discloses identifying a set of input data stream columns in a simple column format as shown in Fig. 4, in which each column in the set of input data stream columns correspond with data elements from extracted data); identify a pattern of a set of patterns corresponding with each column of the set of columns (see Figs. 4-5, Table 2, para [0034], para [0115-0116], discloses identifying a homogeneous type pattern in respective sets of columns for processing received input streams of data that are in a plurality of formats); and store each set of data elements of each respective column in a respective database column based on an identified pattern corresponding to the respective column (see Figs. 4-5, Fig. 9, para [0115], para [0205-0206], discloses storing input stream data identified in selected set of data elements of each respective column in the simple column format based on identified homogeneous type pattern corresponding to respective column in output stream).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide to identify a pattern from disclosure of McColl. The motivation to combine these arts is disclosed by McColl as “The solution should have the ability to handle all kinds of streaming data, including tables, text, feeds and graphs. Ideally, the solution should facilitate real-time processing applications requiring complex combinations of analysis, statistical monitoring, filtering, tracking and tracing, inference, deduction and pattern matching” (para [0031]) and identifying a pattern is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bastide/McColl do not explicitly teach identifying an encoding of the unstructured data file; identifying one or more escape characters in the unstructured data file based on the encoding of the unstructured data file; extracting the data from the unstructured data file based on the one or more escape characters.
McGarvey teaches identify an encoding of the unstructured data file (see Fig. 4, para [0099], para [0108], discloses identifying type of action corresponding to suggested action section  (encoding ) of received SMS message); identify one or more escape characters in the unstructured data file based on the encoding of the unstructured data file (see Fig. 4, Table 8,  para [0066], para [0108], discloses identifying predefined character sequence pattern (escape characters) in character sequences of a type of action corresponding to suggested action section); extract the data from the unstructured data file based on the one or more escape see Fig. 4, para [0116-0118], discloses extracting character sequences from received SMS message based on identified character sequence pattern).
Bastide/McColl/McGarvey are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide/McColl to identify an encoding of unstructured data file from disclosure of McGarvey. The motivation to combine these arts is disclosed by McGarvey as “improving the user interaction with a message originator, be it another user or an application, upon receipt of an SMS message” (para [0009]) and identifying an encoding of unstructured data file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Bastide teaches a computing device to perform operations comprising: receiving a request to extract and post data from an unstructured data file, wherein the request includes the unstructured data file (see Fig. 3, para [0051-0052], para [0060-0061], discloses QA pipeline receiving request to formulate query from received input question (unstructured data) in which the input question is parsed and data is extracted from the input question to formulate queries to apply (post) to corpus of data and generates a set of hypotheses/candidate answers based on formulated queries); converting the data extracted from the unstructured data file into a structured format (see Fig. 3, para [0056], para [0103], discloses converting the generated candidate answer that was generated from input questions extracted data into a final answer output (structured format) that is best matched to the input question).

McColl teaches identifying a set of columns from the structured format of the extracted data, wherein each column of the set of columns corresponds with a set of data elements from the extracted data (see Fig. 4, Table 2, para [0078], para [0100-0101], discloses identifying a set of input data stream columns in a simple column format as shown in Fig. 4, in which each column in the set of input data stream columns correspond with data elements from extracted data); identifying a pattern of a set of patterns corresponding with each column of the set of columns (see Figs. 4-5, Table 2, para [0034], para [0115-0116], discloses identifying a homogeneous type pattern in respective sets of columns for processing received input streams of data that are in a plurality of formats); and storing each set of data elements of each respective column in a respective database column based on an identified pattern corresponding to the respective column (see Figs. 4-5, Fig. 9, para [0115], para [0205-0206], discloses storing input stream data identified in selected set of data elements of each respective column in the simple column format based on identified homogeneous type pattern corresponding to respective column in output stream).
Bastide/McColl are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide to identify a pattern from disclosure of McColl. The motivation to combine these arts is disclosed by McColl 
Bastide/McColl do not explicitly teach identifying an encoding of the unstructured data file; identifying one or more escape characters in the unstructured data file based on the encoding of the unstructured data file; extracting the data from the unstructured data file based on the one or more escape characters.
McGarvey teaches identifying an encoding of the unstructured data file (see Fig. 4, para [0099], para [0108], discloses identifying type of action corresponding to suggested action section  (encoding ) of received SMS message); identifying one or more escape characters in the unstructured data file based on the encoding of the unstructured data file (see Fig. 4, Table 8,  para [0066], para [0108], discloses identifying predefined character sequence pattern (escape characters) in character sequences of a type of action corresponding to suggested action section); extracting the data from the unstructured data file based on the one or more escape characters (see Fig. 4, para [0116-0118], discloses extracting character sequences from received SMS message based on identified character sequence pattern).
Bastide/McColl/McGarvey are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide/McColl to identify an 

Regarding claims 2 and 11, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide does not explicitly teach generating, by the one or more computing devices, a 2D array to identify the pattern of a set of patterns corresponding with each column of the set of columns, wherein a first dimension of the 2D array includes the set of columns and a second dimension of the 2D array includes the set of patterns.
McColl teaches generating, by the one or more computing devices, a 2D array to identify the pattern of a set of patterns corresponding with each column of the set of columns, wherein a first dimension of the 2D array includes the set of columns and a second dimension of the 2D array includes the set of patterns (see Fig. 4, Table 2, para [0055], para [0076], discloses two-dimensional cell base data format that includes a first dimension includes set of columns and a second dimension includes set of homogeneous type pattern corresponding to simple column format).

Regarding claims 3 and 12, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.

McColl teaches wherein the 2D array includes each occurrence of each respective pattern in each respective set of data elements of each respective column of the set of columns (see Fig. 4, Table 2, para [0076], para [0115], discloses simple column format column values, each respective row of simple column format has a time stamp and pipeline for column flow agent program allows to display a snapshot of values in different columns).

Regarding claims 4 and 13, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide does not explicitly teach identifying, by the one or more computing devices, a delimiter in the extracted data to identify each column of the set of columns.
McColl teaches identifying, by the one or more computing devices, a delimiter in the extracted data to identify each column of the set of columns (see Fig. 4, Table 2, para [0080-0085], discloses comma separator characters).

Regarding claims 5, 14, and 20, Bastide/McColl/McGarvey teach a method of claim 1, a system of claim 10, and a device of claim 19.
Bastide further teaches identifying, by the one or more computing devices, an encoding of the unstructured data file (see Fig. 1, para [0054, 0056], discloses QA system pipeline generating answers (encoding) for input questions (unstructured data)); and converting, by the one or more computing devices, the extracted data in the structured format based on the encoding of the unstructured data file (see Fig. 3, para [0061], para [0103], discloses converting the generated candidate answer that was generated from input questions extracted data into a final answer output (structured format) that is best matched to the input question).

Regarding claims 6 and 15, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide does not explicitly teach eliminating, by the one or more computing devices, a subset of data elements of the set of data elements, which fail to match a given pattern corresponding to a given column.
McColl teaches eliminating, by the one or more computing devices, a subset of data elements of the set of data elements, which fail to match a given pattern corresponding to a given column (see Table 10, para [0139-0140], discloses removing rows from stream that have a set value that is false and changing context of a column to a value of substream with only rows in which column data is true).

Regarding claims 8 and 17, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide does not explicitly teach identifying, by the one or more computing devices, a type of data of a given data element, in response to confirming that the given data element matches the pattern corresponding to a given column of the given data element.
McColl teaches identifying, by the one or more computing devices, a type of data of a given data element, in response to confirming that the given data element matches the pattern corresponding to a given column of the given data element (see Fig. 4, Table 1, para [0034], para [0076-0078], discloses identifying homogeneous type data in columns that support complex pattern matching).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2017/0060945) (hereinafter Bastide) in view of McColl et al. (US 2009/0171999) (hereinafter McColl) and McGarvey, as applied to claims 1, 10, and 19, and in further view of Mosley et al. (US 2012/0179752) (hereinafter Mosley).
Regarding claims 7 and 16, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide/McColl/McGarvey does not explicitly teach traversing, by the one or more computing devices, each line of the unstructured data file; generating, by the one or more computing devices, a list of integers indicating a number of words or columns per line of the unstructured data file; executing, by the one or more computing devices, a statistical mod to identify a most frequently occurring integer in the list of integers to identify a number of columns of the set of columns.
Mosley teaches traversing, by the one or more computing devices, each line of the unstructured data file (see Fig. 3, Fig. 40, para [0168], para [0236], discloses determining priority if data received from input sources to generate in report a number of times a user mentioned a term in a specified time period); generating, by the one or more computing devices, a list of integers indicating a number of words or columns per line of the unstructured data file (see Fig. 40, para [0237], discloses generating a list  in textual table that indicates the number of times a term was mentioned over the specified time period); executing, by the one or more computing devices, a statistical mod to identify a most frequently occurring integer in the list of integers to identify a number of columns of the set of columns (see Fig. 40, para [0237], discloses identifying in textual table 4010 a top 15 by content volume of term frequency in descending order, with top rank number 1 term having 12,555 mentions and rank number 15 term having 735 mentions over the specified time period).
Bastide/McColl/McGarvey/Mosley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide/McColl/McGarvey to generate a list of integers indicating a number of words from disclosure of Mosley. The motivation to combine these arts is disclosed by Mosley as “Due to the significant complexity of sentiment language within human language, additional processing is performed upon each document to improve the accuracy of the analysis” (para [0183]) and generating a list of integers indicating a number of words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2017/0060945) (hereinafter Bastide) in view of McColl et al. (US 2009/0171999) (hereinafter McColl)  and McGarvey as applied to claims 1 and 10, and in further view of Yadav et al. (US 2021/0019309) (hereinafter Yadav).
Regarding claims 9 and 18, Bastide/McColl/McGarvey teach a method of claim 1 and a system of claim 10.
Bastide/McColl/McGarvey does not explicitly teach identifying, by the one or more computing devices, a language of the data from the unstructured data file.
see Fig. 8, para [0263], para [0438], discloses identifying language of question via natural language question translator).
Bastide/McColl/McGarvey/Yadav are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bastide/McColl/McGarvey to identify a language of unstructured data from disclosure of Yadav. The motivation to combine these arts is disclosed by Yadav as “By providing transparency and control of the translation to a user, a wealth of feedback data may be accessed and used to improve the performance of these systems over time” (para [0041]) and identifying a language of the unstructured data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159